Citation Nr: 1131322	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-38 126A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable initial evaluation for old healed fracture of the fifth metacarpal bone of the left hand.

2.  Entitlement to an effective date prior to August 6, 2008, for service connection for left hand ulnar neuropathy.

3.  Entitlement to service connection for a dental disorder.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to June 2005.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) and an August 2008 rating decision of the Oakland, California, RO.  The February 2006 rating decision denied service connection for a dental condition and granted service connection for old healed fracture of the fifth metacarpal bone of the left hand, evaluated as noncompensably (0 percent) disabling, effective June 24, 2005.  The August 2008 rating decision granted service connection for left hand ulnar neuropathy, evaluated as 10 percent disabling, effective August 6, 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was previously scheduled for a travel board hearing before the undersigned Veterans Law Judge on May 12, 2011.  He was unable to attend and contacted the RO beforehand to request that his hearing be rescheduled.  Good cause was found and his motion to reschedule was granted in an August 2011 ruling.  As such, the case must be remanded in order to schedule the appellant for a hearing.  38 C.F.R. § 20.1304(a) (2010).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the appellant for a hearing at the Oakland, California, RO before a visiting Veterans Law Judge at the earliest opportunity, following the usual procedures.  Then, the RO should return the claims file to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


